Doerr and Green, JJ.
(dissenting). We cannot subscribe to the majority view that claimants failed to satisfy the requirements of Court of Claims Act § 8-b (3), (4) by not submitting documentary evidence to establish their claims and by not stating facts in sufficient detail to permit the court to find that claimants are likely to succeed at trial. The claims clearly stated that claimants were convicted solely on the basis of perjured testimony by law enforcement officers and that without this testimony the convictions could not have been maintained. The claims also assert that the convictions were vacated and the indictments dismissed as a result of the perjured testimony. The Court of Claims found these allegations sufficient to satisfy the statutory requirements and, giving due deference to this finding, we cannot conclude that it was erroneous (see, Lanza v State of New York, 130 AD2d 872). It is not necessary for claimants to submit certain documentary evidence with their claim since the records of claimants’ convictions, incarceration and subsequent dismissals of the indictments are public records of the defendant of which the Court of Claims undoubtedly took judicial notice (see, CPLR 4511 [d]; Matter of Sunhill Water Corp. v Water Resources *921Commn., 32 AD2d 1006). (Appeal from order of Court of Claims, Quigley, J. — dismiss complaint.) Present — Dillon, P. J., Doerr, Green, Pine and Balio, JJ.